KRUEGER, Judge.
The appellant was tried and convicted of the offense of theft of property over the value of $50, and his punishment assessed at confinement in the state penitentiary for a term of two years.
Affidavit in proper form has been filed by appellant asking this court to dismiss his appeal.
The motion is granted, and the appeal dismissed.
PER CURIAM. •
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal -Appeals and approved by the court.